Title: Enclosure: Thomas Jefferson’s Account with Stephen Cathalan, 30 November 1818, enclosure no. 4 in Stephen Cathalan to Thomas Jefferson, 30 November 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            
              
                
                Debr
                Ths Jefferson Esqr in acct Currt with Stepn Cathalan.
                Credor
              
              
                F
                240
                ,05
                March
                30th
                1818.
                Due me by Ths Jefferson Randolph, to balanceidby Ths Jefferson id 
                
                
              
              
                
                392
                77
                Avril
                28.
                  〃
                
                
              
              
                
                257
                .70
                 〃
                 〃
                  〃
                To my Invoice of 8 Casses, wine of Bergasse & one basket of Macarony.
                
                
              
              
                
                
                
                July
                16th
                1818
                by Stepn Girard’s Draft remitted to me by J. Vaughan by his order & for his account
                2205
                
              
              
                
                1068
                30
                October
                26.
                  〃
                To my Invoice Per brig Planter for his account & risk as here annexed
                
                
              
              
                
                244
                60
                 〃
                 〃
                  〃
                To my Invoice Pr said brig Planter for account of his Gd Son Ths Jefferson Randolph, as here annexed.
                
                
              
              
                 
                1
                58
                 〃
                 〃
                  〃
                Balance to his credit, on a new account.
                 
                 
              
              
                F
                2205
                00¢
                
                
                
                E. E. Marseilles the 30th novber 1818=
                F. 2205
                  ¢ 
              
              
                
                
                
                
                
                
                  Stephen Cathalan.
                
                
              
            
          